FILED
                                                                                              18-0330
                                                                                              4/10/2018 7:13 PM
                                                                                              tex-23799647
I                                                                                             SUPREME COURT OF TEXAS
ORIGINAL                                                                                      BLAKE A. HAWTHORNE, CLERK

                                   CAUSE NO. 2016-01145J

    IN THE MATTER OF                                §        IN THE DISTRICT COURT OF
                                       I/IL~D
                                          Chris O~el
                                          District !




    respondent or appellate counsel, prepare and file with the Court of Appeals the Clerk's Record and

    the Reporter's Record.

                                                NOV 162016
                                NOV 16 2016
           SIGNED this _ _ _ _ _ day of November, 2016.




                                                  runQfEPRESIDING

    Approved as to form only:




    Isl Donald M. Crane
    Donald M. Crane,
    Attorney at Law
    810 South Mason Road, Suite 350
    Katy, Texas 77450
    Telephone (713) 501-8529
    Facsimile (281) 392-5383
    State Bar No. 05005900
    donmc5ane@gmail.com


    AITORNEY AD LITEM ON APPEAL